Citation Nr: 1631497	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  09-25 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), a mood disability, and bipolar disorder, on a direct basis and as secondary to low back disability.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2012 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded the claim for service connection for a low back disability in December 2011, March 2012 and August 2012.  In a July 2014 decision, the Board denied service connection for a low back disability and an acquired psychiatric disability, to include PTSD, a mood disability, and bipolar disorder. 

In a January 2016 Order, pursuant to a January 2016 Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the issues of entitlement to service connection for a low back disability and an acquired psychiatric disability, to include PTSD, a mood disability, and bipolar disorder.  These issues are now before the Board again.

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2016 Joint Motion found the Board's July 2014 decisions regarding denial of service connection for a low back disability was deficient because the Board relied on an inadequate VA opinion regarding the etiology of the Veteran's low back disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Specifically, the Joint Motion noted that the VA examiner's April 2013 opinion found that, despite mentioning in-service events related to the back, the examiner still appeared to take a contrary position to her acknowledgment of an in-service incident, an incident which the Board has found to be credible and that the examiner simply did not offer any detail why the current back disabilities are not related to his service slip-and-fall, nor why the 1991 MVA is the more likely cause.  Therefore, the claim must be remanded to afford the Veteran a new VA examination of his low back disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Additionally, because the Veteran was, in part, claiming service connection for an acquired psychiatric disability as secondary to the Veteran's low back disability, this claim was also remanded as its outcome was intertwined with the issue of service connection for a low back disability.  Given that the outcome of his claim for service connection for a low back disability on appeal is pending his claim for service connection for an acquired psychiatric disorder is not ripe for appellate review by the Board.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the low back.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's low back disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The examiner should specifically note: (1) The service treatment records (STRs) demonstrating no findings or report of back problems upon the Veteran's entry into service; (2) the STRs demonstrating the Veteran's report of back pain in service and reported history of a motor vehicle accident (MVA) in 1973 (prior to service); (3) the STRs demonstrating the medical board evaluation of the Veteran's back disability; (4) the post service medical evidence demonstrating treatment and complaints of low back pain as early as January 1982 and January 1983; (4) an August 1992 post service private treatment report demonstrating the Veteran's history of back pain since he served in the Armed Forces; (5) the May 2012 private physician's opinion regarding the etiology of the Veteran's back disability; and (6) the lay statements from the Veteran of back injuries in service indicating a continuity of low back pain symptoms since his active service.  

Please Note: the Veteran is competent to attest to lay observable symptoms.  Although credibility is a separate determination from competency, the Board has previously found that the Veteran's reports of injuring his back during active service are credible.  

The examiner is then asked to answer the following questions as posed:  

(a).  Please identify all currently diagnosed low back disabilities.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disability was incurred during his active military service, within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include the reports of a fall in service and the Veteran's physical training during active service.  

(c).  Whether a low back disability obviously or manifestly preexisted the Veteran's period of active service from February 1974 to April 1974?  If so, did the condition obviously or manifestly NOT become aggravated beyond the natural progress of the disease during this period of active service?  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions, including the evidence cited above.  

3.  Ensure the examiner's opinions are responsive to the determinative issue of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate the claims of service connection for a low back disability and an acquired psychiatric disorder in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




